Citation Nr: 9932896	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for elevated 
cholesterol/hypercholesterolemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from January 1965 to January 
1968, and from April 1968 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Houston, Texas.  By way of 
history, the veteran perfected appeals with respect to the 
RO's August 1992 denial of service connection for elevated 
cholesterol, a low back disorder and carpal tunnel syndrome 
of the left hand.  However, in a decision dated in May 1997, 
the Board granted service connection for carpal tunnel 
syndrome of the left hand, thus ending the appeal on that 
matter.  See 38 U.S.C.A. § 7104(b) (West 1991).  The RO 
implemented that decision in an August 1998 rating action, 
assigning a 10 percent evaluation for such, effective August 
1, 1991.  Moreover, the RO, in a September 1999 rating 
action, established service connection and assigned a 10 
percent evaluation for lumbar strain, effective August 1, 
1991.  A review of the record does not reflect that the 
veteran has expressed disagreement with the percentages or 
effective dates assigned to such disabilities.  In fact, with 
respect to the back, he has specifically indicated that he is 
in agreement with the 10 percent evaluation assigned, and its 
effective date.  Therefore, the RO's August 1998 and 
September 1999 rating decisions represented full grants of 
the benefit sought, i.e. service connection relevant to left 
hand carpal tunnel syndrome and lumbar strain.  As the 
veteran did not express disagreement with the "down-stream" 
issues of effective date or the percentage evaluation 
assigned, those matters are not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also notes that all actions requested in its May 
1997 remand have been accomplished, to the extent possible.  
See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  An elevated cholesterol level is a laboratory finding and 
is not a disability for VA compensation purposes.

2.  The record contains no competent evidence that the 
veteran has a current disability resulting from elevated 
cholesterol/hypercholesterolemia.


CONCLUSION OF LAW

The claim of entitlement to service connection for elevated 
cholesterol/hypercholesterolemia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as those affecting the cardiovascular system, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

A March 1985 service medical record indicates that the 
veteran's cholesterol level was elevated and that he would 
not be cleared for entry into the "Over 40 program" until 
internal medicine/cardiology consultation was performed; 
subsequent to medical evaluation, the veteran's clearance was 
granted.  Service dental records dated from May 1989 to 
December 1990 include note of high cholesterol, for which the 
veteran was taking medication.  Electrocardiogram (EKG) 
conducted in June 1990 was interpreted as within normal 
limits.  Other service medical records reflect notations of 
hyperlipidemia and include laboratory cholesterol test 
results showing elevated cholesterol levels.  The report of 
service medical examination completed in January 1991 at 
retirement notes no diagnosed disabilities, to include those 
affecting the cardiovascular system, attributable to an 
elevated cholesterol level.  

The veteran submitted a claim for VA benefits based on 
elevated cholesterol at discharge from service.  

VA examination conducted in March 1992 included an 
electrocardiogram showing a nodal rhythm, but otherwise 
unremarkable.  Chest x-ray was unremarkable.  Laboratory 
results indicated an elevated cholesterol level.  The VA 
examiner assessed hypercholesteremia and noted that the 
veteran had been taking Lopid.

The RO denied service connection for elevated cholesterol in 
August 1992.  In his notice of disagreement, the veteran 
stated that he was taking Lopid to control his cholesterol 
level.  In his substantive appeal the veteran indicated that 
he was taking the medication in order to avoid high blood 
pressure, coronary heart disease or other disability that 
could result from his high cholesterol, as indicated to him 
by his physicians.

The report of VA examination dated in April 1993 includes 
note of increased cholesterol.  VA neurologic, pulmonary and 
orthopedic examinations were conducted in May 1994; the 
reports of those examinations do not reflect findings or 
assessments relevant to increased cholesterol levels.  A VA 
orthopedic examination was conducted in January 1995 and the 
report does not reflect findings or assessments relevant to 
increased cholesterol levels.  

In a statement received in August 1995 the veteran argued 
that his increased cholesterol should at least be assigned a 
zero percent evaluation to recognize the fact that he 
requires medication to control such.

In May 1997, the Board remanded the veteran's claim to obtain 
an examination relevant to whether he has any disability 
associated with increased cholesterol levels.  In May 1999, 
the veteran presented for a VA examination.  The examiner 
noted the veteran's history of abnormal EKG and elevated 
cholesterol during service, for which he commenced drug 
therapy with Lopid, continuing to date.  The VA examiner 
reviewed records and opined that the EKG in June 1990 was 
essentially normal with sinus arrhythmia and that EKG in 
March 1992 showed nodal rhythm but was otherwise unremarkable 
and without evidence of ischemia.  The veteran denied any 
chest pain or shortness of breath.  EKG performed in May 1999 
was interpreted as showing a normal sinus rhythm with a 
marked sinus arrhythmia, but stated to be otherwise normal.  
The examiner commented that the sinus arrhythmia was a normal 
variant of no pathologic significance.  The examiner 
specifically noted that the veteran had no coronary artery 
disease or heart disorder and that there was no significance 
of the nodal rhythm noted on the March 1992 EKG.  The 
examiner finally stated that currently shown EKG findings 
were not the result of elevated cholesterol while on active 
duty.  

Analysis

The threshold question to be answered in the veteran's appeal 
with respect to claims of service connection is whether he 
has presented evidence of well-grounded claims.  "[A] person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In this case, there is no question that the veteran was found 
to have elevated cholesterol levels beginning in service and 
continuing to date.  Nor does the Board dispute that he is 
prescribed medication to control such.  The most recent VA 
examination documents that he continues to have 
hypercholesterolemia, for which he takes Lopid.  However, 
governing law provides for the payment of compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty . . . ." 38 U.S.C.A. § 
1110, 1131 (West 1991).  The point to be made with respect to 
this case is that an elevated cholesterol level, even when 
shown on a continuous basis, is a laboratory finding and as 
such does not, in and of itself, constitute a disease or a 
disability due to a disease or injury.  The record contains 
no competent medical evidence that the veteran has current 
disability associated with elevated blood pressure 
levels/hypercholesterolemia.  The most recent examiner 
specifically considered the veteran's cholesterol level as 
well as other laboratory findings and concluded that there 
was no evidence of cardiac or other disability resulting from 
elevated cholesterol levels.  Absent proof of a present 
disability there can be no valid claim.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  The record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge that would render him competent to provide the 
requisite evidence of existing disability resulting from 
hypercholesterolemia/elevated blood pressure.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his claim must be 
denied.  See Caluza, supra.

The Board notes the veteran's argument, offered in a 
statement in support of claim received in October 1999, to 
the effect that VA does in fact service connect certain 
medical problems because they can lead to other conditions.  
He cites the example of diabetes.  However, diabetes, as 
cited by the veteran, is distinguishable as it is a 
recognized disease entity, in and of itself, as opposed to a 
laboratory finding such as elevated cholesterol.  A more 
appropriate analogy would be elevated blood sugar, also a 
laboratory finding.  The veteran argues that elevated 
cholesterol may lead to stroke or cardiovascular disease and 
that the medication required to control his cholesterol 
levels may cause liver damage.  He particularly argues that 
he should not have to pay for liver function tests and 
medications required for a problem that began in service and 
asked the RO if the denial indicated that he would also be 
denied service connection for heart disease, a stroke or 
liver disease if he developed such due to his elevated 
cholesterol levels.  The Board assures the veteran that 
although the decision herein continues to deny service 
connection for his elevated cholesterol, that if he develops 
a diagnosed liver or cardiovascular disability attributed by 
competent evidence to his elevated cholesterol that started 
in service and/or to the medications prescribed for such, VA 
will again consider his claim and determine if service 
connection is warranted for such disability consistent with 
all VA laws, regulations and other governing precedent.  
Thus, absent evidence of a diagnosed disability, the Board 
cannot further consider the veteran's claim at this time.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.


ORDER

Service connection for elevated 
cholesterol/hypercholesterolemia is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

